 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    DARIUS SIMS,                                        No. 2:16-cv-2329 KJM AC P
12                        Plaintiff,
13             v.                                         ORDER
14    CHRISTOPHER SMITH, et al.,
15                        Defendants.
16

17            In light of the statement noting the death of plaintiff Darius Sims (ECF No. 25), defendant

18   will be directed to serve the statement pursuant to Federal Rule of Civil Procedure 25(a)(3).

19   Defendant shall forthwith serve the statement noting death on parties and any known successors

20   or representatives of the deceased party as provided in Federal Rules of Civil Procedure 5 and 4,

21   respectively. Fed. R. Civ. P. 25(a)(3); see also Barlow v. Ground, 39 F.3d 231, 233-34 (9th Cir.

22   1994).

23            Accordingly, IT IS HEREBY ORDERED that defendants shall serve the September 29,

24   2019 statement noting death pursuant to Federal Rule of Civil Procedure 25(a)(3) within twenty-

25   one days of this order and shall file a certificate of service with the court.

26   DATED: October 3, 2019

27

28
